Hon. J., W. Edgar          opinion Nor S-68
,Commlssloner of Edtiaatlon
 Tejras Education Agency    Re: The aiijiunt of the:bond
 Austin,, Texas                  required of assessos-
       <.                        collectors  of taxes for
                                 Independent school dls-
 Dear .Sir:                      trlcts.
            You have requested the opinion of this office
as to.,,the amount of bond required for the aesesaor-col-
lector of taxes of an independent school district.
Chapter 62, Acts of the 53rd Legislature,     1953, page
88 (Article   2779b, Vernon’s Civil Statutes)   provicjes:
                                                                     :,.
              “S~@ction lc Boards of !l?rustees of Inde-
         endent School Dietriots     operating under the
     ,g neral Law are authorized to appoint an
       &i@essor-Collector    of’Taxes for their respec-
       tite school Districts     for a term of office
       not to exceed three (3) years, to be deter-
       mined by the aboard of Trusteee; providing
       ,that such Assessor-Collector      shall give
       pond, to be executed by a surety oompany
      ‘authorized to do business in the State of
       Texas, in an amount sufficient       to adequately
       protect the funds of such school diatzict
       in the hands of such Assessor-Collector,        but
       In no event less than twice the largest
       &mount collected    at any one time in the pre-
      ~@eding fiscal    or calendar year, to be deteti-
       mined by the govering body of such School
       District .‘I
               Article    2791, Vernonss Civil Statutes,  was pre-
  vlousiy..the    general statute governing the tax aasessor-
  oollectbr    for Independent school dlatrlcts,      It provid-
  ed for bond In double the estimated amount of taxes
  which would be colleoted       annually.   It is the obvi,ous
‘intention     of the Legirlaturg     to ohange the amount of
  bond required.       Artlale, 2779b requires a,bond of at least
  “tnicb the largest amount oollected        at w   one time In
  the tieoedlng     ftis,cal or calendar year*”   The amount of
  such bond 16 to be determined by the dlmtrlat bard of
  trustees a
Hcp     J. W. Edgar,       page 2 (S-68)


              .Tax collectors         are required       to report to
 their responsible         governing      body and deposit          In the
 district    depository       all taxes collected          Lwithin designated
 periods e For instance,            Artbcle     7249a, Vernon’s          Civil
 Statutes,     requires      the co’unty collector          to’pay     to the
 county treasurer        the taxes’ colle,cted          by him in the pre-
 ceding week,        Article     2801, Vernon’s         Civil    Statutes,
 providexat          the collector        of a city      or town which con-
 stitutes    an independent         school     district     shall.pay      over
 monthly to the tr,easurer            of the school       board. the school
 taxes collected        by .hlm.      Articles     2744e, Vernon’s         Clvfl
 Statutes,     et seqe9 governing           county-wide       districts,       and
 Article    281511, Vernon’s        Civil    Statutes,      governing       junior
 college    districts,       req’uire    the tax.cLollector         to’pay
 month1     to the school        depository       the taxes:collected           by
lzic?

             If the assessor-collect&             af taxes for an in-
dependent school        district     is required     by statute     ~to de-
posit his collections          with the school       depository      or
treasurer    at stated periods,          then the schopl board is to
require    him to post a bond~of not less than twice ‘the
largest    amount collected         during any such period         in the
preceding    fiscal     or calendar      yearr~ If no statute         stlpu-
lates a time for the collector              to deposithis       collections
with the school        depository      or treasurer,     then it is
within the discretion          of the district       board of trustees
to require     collections       to be deposited      at specific       dates,
and to set the collector’s            bond according      to the amounts
previously     collected      d’uring the periods      so established.


                                   SuMMAFiY
              The minimum amount of the bond to be
       required    of the tax assessor-collector         of
       an independent     school  district    under Article
       277913, Vernones Civil     Stat,utes   (Ch* 62,
       Acts 53rd LegPp 1953, p+ 88) is twice the
       largest    amount of taxes collected        in the pre-
       ceding fiscal     or calendar    year between any
       two successive     dates on which the assessor-
       collector    is required   to deposit     tax collec-
       tions    fn the district   depository,       Where
Hon. J. W. Edgar,     page 3 (S-68)


     there 1,s no sta,tute flxlng the period
    ,between required deposita,   the,d,&atrlot
     board of trueteea may fti the time within
     *hioh deposits mulilt be made,.
                  I:
                                     Youra very truly,
APPROVED:                             JOHNBEN SHEPPERD
                                      Attorney General
J. C, Davis, J!F~
County Affairs Divleion
Burnell Waldrep
Executive Aeelstant
John Ben Sheppard
Attorney Qenexal
BEL:am